DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to “Terdy fails to teach any control or measure to inhibit occurrence of an external event where regeneration is performed”, the examiner disagrees with the argument.  Terdy was recited to teach it would have been obvious to one skilled in the art to perform protection to the motor circuit when an abnormality is occurred due to the conditions recited in the claim.  Yamai discloses the claimed “all-phase short circuit control”, which is equivalently the same as inhibiting regeneration according to the specification of the instant application (see p.7 lines 1-7).  Thus, the combination of Yamai and Terdy discloses the claimed invention.
In response to applicant’s argument with respect to claim 8, the examiner disagrees with the argument.  Sakai in [0085] teaches it is capable of determining the abnormal behavior of a voltage sensor.  Although not explicit, an abnormal voltage sensor is either detecting low voltage when it is high, or vice versa; thus, Sakai teaches the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamai et al. (US 2012/0050922 A1) in view of Terdy et al. (US 2018/0178833 A1).
Regarding claim 1, Yamai discloses control circuit (e.g. Fig. 1: 9) for an electric power converter (e.g. Fig. 1: 2), the electric power converter including a plurality of switch pairs each 5consisting of an upper-arm switch and a lower-arm switch (e.g. Fig. 1: Tu, Tv, Tw) that are electrically connected in series with each other, each of the switch pairs having a corresponding one of a plurality of phase windings of a multi-phase rotating electric machine (e.g. Fig. 1: 3) electrically connected to a node between the upper-arm and lower-arm switches of the switch pair, 10each of the upper-arm and lower-arm switches having a diode electrically connected in antiparallel thereto (e.g. Fig. 1: Du, Dv, Dw), the switch pairs having a DC power source electrically connected in parallel thereto (e.g. Fig. 1: 1), all of the upper-arm switches of the switch pairs together constituting 15an upper-arm switch group and all of the lower-arm switches of the switch pairs together constituting a lower-arm switch group, the control circuit comprising: 
an abnormality determiner (e.g. [0013, 0014]: decision-making circuit) configured to determine whether an abnormality has occurred in at least one of the electric power converter and the 20rotating electric machine (e.g. [0003, 0043, 0044]: detect abnormality 
25an abnormality-handling controller configured to perform, when it is determined by the abnormality determiner that an abnormality has occurred in at56 least one of the electric power converter and the rotating electric machine and it is determined by the voltage determiner that the line-to-line voltage is higher than the voltage of the DC power source, an all-phase short circuit control of turning on all of the switches of one of the upper-arm switch group and the 5lower-arm switch group and turning off all of the switches of the other of the upper-arm switch group and the lower-arm switch group ([0112]), thereby inhibiting regeneration from being performed in a system which includes the rotating electric machine, the electric power converter and the DC power source (according to p.7 lines 1-7 of the specification of the instant application, “all phase short circuit” is equivalently the same as “inhibiting regeneration”; thus, Yamai at least in [0112] discloses the claimed invention).
Yamai fails to disclose, but Terdy teaches:
a voltage determiner configured to determine whether a line-to-line voltage between the phase windings of the rotating electric machine when a counterelectromotive force is generated in the phase windings is higher than a voltage of the DC power source (e.g. [0097-0098]: fault detection capable of determining fault due to back-EMF phase-to-phase voltage exceeds battery voltage); and
an abnormality-handling controller configured to perform, when it is determined by the abnormality determiner that an abnormality has occurred in at56 least one of the electric power converter and the rotating electric machine and it is determined by the 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Yamai with the teachings of Terdy to determine fault by comparing bemf phase-to-phase voltage with battery voltage, since it is known in the art to use the method disclosed by Terdy to determine circuit fault in case of motor is being used as generator so that damage to the motor control system could be prevented.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamai et al. (US 2012/0050922 A1) in view of Terdy et al. (US 2018/0178833 A1) as applied to claim 1 above, and further in view of Sakai (US 2012/0292985 A1).
Regarding claim 7, Yamai and Terdy in combination fails to disclose, but Sakai teaches the electric 20power converter is included in a control system which further includes at least one sensor (e.g. Fig. 9: voltage sensor 22) whose output signal is used for the determination by the voltage determiner, and a power supply unit configured to supply electric power to the at least one sensor (inherently disclosed and/or DC link provides power to the voltage sensor), and upon determination of the occurrence of an abnormality related to the 25output signal of the at least one sensor (e.g. [0085]), the abnormality-handling controller refrains from performing the all-phase short circuit control even when the59 line-to-line voltage is determined by the voltage determiner to be higher than the voltage of the DC power source (e.g. [0085]: switching control is stopped when voltage sensor is determined as abnormal).  

Regarding claim 8, Sakai teaches the at least 5one sensor comprises a voltage sensor which is configured to detect a voltage applied to each of the switch pairs of the electric power converter (e.g. Fig. 9: voltage sensor 22 is connected to inverter; thus, capable of detecting voltage of each switch pairs) and whose output signal decreases with increase in the detected voltage (i.e. abnormal behavior of a voltage sensor, and Sakai in [0085] teaches it is capable of determining this abnormal behavior), and when an output voltage of the power supply unit is determined to be lower than a predetermined threshold, the abnormality-handling controller 10determines that the abnormality related to the output signal of the at least one sensor has occurred ([0085]: although not explicit, an abnormal voltage sensor is either detecting low voltage when it is high, or vice versa).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KAWING CHAN/Primary Examiner, Art Unit 2846